Exhibit 10.12
 
[ex_10-1201.jpg]
 
 
 
 
 
 
STANDARD OFFER, AGREEMENT AND ESCROW
 
INSTRUCTIONS FOR PURCHASE OF REAL ESTATE
 
(Non-Residential)
AIR Commercial Real Estate Association
 
 
 
 

 
 
November 10, 2014
 
(Date for Reference Purposes)

1. Buyer.
          1.1 Medican US Systems , ('Buyer') hereby offers to purchase the real
property, hereinafter described, from the owner thereof ('Seller')
(collectively, the 'Parties' or individually, a 'Party'), through an escrow
('Escrow') to close 30 or 15 days after the waiver or expiration of the Buyer's
Contingencies, ('Expected Closing Date') to be held by Chicago Title Company
(Melissa Cocanower) ('Escrow Holder') whose address is 2390 E. Camelback Road,
Suite 120, Phoenix, AZ 85016, Phone No. 602-553-4806, Facsimile No. 602-553-4815
upon the terms and conditions set forth in this agreement ('Agreement'). Buyer
shall have the right to assign Buyer's rights hereunder, but any such assignment
shall not relieve Buyer of Buyer's obligations herein unless Seller expressly
releases Buyer.
          1.2 The term 'Date of Agreement' as used herein shall be the date when
by execution and delivery (as defined in paragraph 20.2) of this document or a
subsequent counteroffer thereto, Buyer and Seller have reached agreement in
writing whereby Seller agrees to sell, and Buyer agrees to purchase, the
Property upon terms accepted by both Parties.
2. Property.
          2.1 The real property ('Property') that Is the subject of this offer
consists of (insert a brief physical description) An approximate 66,866 SF
industrial building on approximately 2.55 acres of industrial zoned land.is
located in the City of Phoenix, County of Maricopa, State of Arizona, is
commonly known by the street address of 3839 N. 35th Avenue, Phoenix, AZ 85017
and is legally described as: to be entered in escrow
(APN:108-02-012B).
          2.2 If the legal description of the Property is not complete or is
inaccurate, this Agreement shall not be invalid and the legal description shall
be completed or corrected to meet the requirements of Chicago Title Company
('Title Company'), which shall issue the title policy hereinafter described.
          2.3 The Property includes, at no additional cost to Buyer, the
permanent improvements thereon, including those Items which pursuant to
applicable law are a part of the property, as well as the following items, If
any, owned by Seller and at present located on the Property: electrical
distribution systems (power panel, bus ducting, conduits, disconnects, lighting
fixtures); telephone distribution systems (lines, jacks and connections only);
space heaters; heating, ventilating, air conditioning equipment ('HVAC'); air
lines; fire sprinkler systems; security and fire detection systems; carpets;
window coverings; wall coverings; and
__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________(collectively,
the 'Improvements').
          2.4 The fire sprinkler monitor x is owned by Seller and included in
the Purchase Price, o is leased by Seller, and Buyer will need to negotiate a
new lease with the fire monitoring company, o ownership will be detemined during
Escrow, or o there is no fire sprinkler monitor.
          2.5 Except as provided in Paragraph 2.3, the Purchase Price does not
include Seller's personal property, furniture and furnishings, and the
woodworking equipment, tables, office furniture, paintbooth of Theme Tech Custom
Components Inc. (the building tenant). Seller shall give tenant his 60 day
notice within 5 days after satisfaction of all Buyer's Contingencies. All of
which shall be removed by Seller prior to Closing.
3. Purchase Price.
          3.1 The purchase price ('Purchase Price') to be paid by Buyer to
Seller for the Property shall be $2, 340, 310.00, payable as follows:
(a) Cash down payment, including the Deposit as defined in paragraph 4.3 (or if
an all cash
 
 
 
 
 
 
 
 
 
(a)
Cash down payment, including the Deposit as defined in paragraph 4.3 (or if an
all cash transaction, the Purchase Price):
 
$
2,340,310.00
 
 
 
 
 
 
 
 
 
(Strike if not applicable)
(b)
Amount of 'New Loan' as defined in paragraph 5.1, if any):
 
$
_____________
 
 
 
 
 
 
 
 
 
 
(c)
Buyer shall take title to the Property subject to and/or assume the following
existing deed(s of trust ('Existing Deed(s) of Trust') securing the existing
promissory note(s) ('Existing Note(s)'):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(i)
An Existing Note ('First Note' ) with an unpaid principal balance as of the
Closing of approximately:
 
$
_____________
 
(Strike if not applicable)
 
 
Said First Note is payable at $______________ per month, including interest at
the rate of ______ % per annum until paid (and/or the entire unpaid balance is
due on) ___________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(ii)
An Existing Note ('Second Note)' with an unpaid principal balance as of the
Closing of approximately:
 
$
_____________
 
 
 
 
Said Second Note is payable at $______________ %per month, including interest at
the rate of _______ per annum until paid (and/or the entire unpaid balance is
due on__________).
 
 
 
 
 
 
 
 
 
 
 
 
(Strike if not applicable)
(d)
Buyer shall give Seller a deed of trust ('Purchase Money Deed of Trust') on the
property, to secure the promissory note of Buyer to Seller described in
paragraph 6 ('Purchase Money Note') in the amount of:
 
$
_____________
 
 
 
 
 
 
 
 
 
 
Total Purchase Price:
 
$
2,340,310.00
 

PAGE 1 OF 8

 

--------------------------------------------------------------------------------

 
          3.2 If Buyer is taking title to the Property subject to, or assuming,
an Existing Deed of Trust and such deed of trust permits the beneficiary to
demand payment of fees including, but not limited to, points, processing fees,
and appraisal fees as a condition to the transfer of the Property, Buyer agrees
to pay such fees up to a maximum of 1.5% of the unpaid principal balance of the
applicable Existing Note.
4. Deposits.
          4.1 o Buyer has delivered to Broker a check in the sum of
$____________, payable to Escrow Holder, to be delivered by Broker to Escrow
Holder within 2 or ___ business days after both Parties have executed this
Agreement and the executed Agreement has been delivered to Escrow Holder, or x
within 2 or _____ business days after both Parties have executed this Agreement
and the executed Agreement has been delivered to Escrow Holder Buyer shall
deliver to Escrow Holder a check in the sum of $30, 000.00 If said check is not
received by Escrow Holder within said time period then Seller may elect to
unilaterally terminate this transaction by giving written notice of such
election to Escrow Holder whereupon neither Party shall have any further
liability to the other under this Agreement. Should Buyer and Seller not enter
into an agreement for purchase and sale, Buyer's check or funds shall, upon
request by Buyer, be promptly returned to Buyer.
          4.2 Additional deposits:
               (a) Within 5 business days after the Date of Agreement, Buyer
shall deposit with Escrow Holder the additional sum of $ N/A to be applied to
the Purchase Price at the Closing.
               (b) Within 5 business days after the contingencies discussed in
paragraph 9.1 (a) through (k) are approved or waived, Buyer shall deposit with
Escrow Holder the additional sum of $ N/A to be applied to the Purchase Price at
the Closing.
          4.3 Escrow Holder shall deposit the funds deposited with it by Buyer
pursuant to paragraphs 4.1 and 4.2 (collectively the 'Deposit'), in a State or
Federally chartered bank in an interest bearing account whose term is
appropriate and consistent with the timing requirements of this transaction. The
interest therefrom shall accrue to the benefit of Buyer, who hereby acknowledges
that there may be penalties or interest forfeitures if the applicable Instrument
is redeemed prior to its specified maturity. Buyer's Federal Tax Identification
Number is______________. NOTE: Such interest bearing account cannot be opened
until Buyer's Federal Tax Identification Number Is provided.
          4.4 Notwithstanding the foregoing, within 5 days after Escrow Holder
receives the monies described in paragraph 4.1 above, Escrow Holder shall
release $100 of said monies to Seller as and for independent consideration for
Seller's' execution of this Agreement and the granting of the contingency period
to Buyer as herein provided. Such independent consideration is non-refundable to
Buyer but shall be credited to the Purchase Price in the event that the purchase
of the Property is completed.
5. Financing Contingency. (Strike if not applicable)
          5.1 This offer is contingent upon Buyer obtaining from an insurance
company, financial institution or other lender, a commitment to lend to Buyer a
sum equal to at least _______% of the Purchase Price, at terms reasonably
acceptable to Buyer. Such loan ('New loan') shall be secured by a first deed of
trust or mortgage on the Property. If this Agreement provides for Seller to
carry back junior financing, then Seller shall have the right to approve the
terms of the New Loan. Seller shall have 7 days from receipt of the commitment
setting forth the proposed terms if the New Loan to approve or disapprove of
such proposed terms. If Seller fails to notify Escrow Holder, in writing, of the
disapproval within said 7 days it shall be conclusively presumed that Seller has
approved the terms of the New Loan.
5.2 Buyer hereby agrees to diligently pursue obtaining the New Loan. If Buyer
shall fail to notify its Broker, ESCROW Holder and Seller, in writing within
________ days following the Date of Agreement, that the New Loan has not been
obtained, it shall be conclusively presumed that Buyer has either obtained said
New Loan or has waived this New Loan contingency.
5.3 If, after due diligence, Buyer shall notify its Broker, Escrow Holder and
Seller, in writing, within the time specified in paragraph 5.2 hereof, that
Buyer has not obtained said New Loan, this Agreement shall be terminated, and
buyer shall be entitled to the prompt return of the Deposit, plus any interest
earned thereon, less only Escrow Holder and Title Company fees and costs, which
buyer shall pay.
6. Seller Financing (Purchase Money Note). (Strike if not applicable)
6.1 The Purchase Money Note shall provide for interest on unpaid principal at
the rate if __________% per annum, with principal and interest paid as follows: 
______________________________________________________________________
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________
The Purchase Money Note and Purchase Money Deed of Trust shall be on the current
forms commonly used by Escrow Holder, and be junior and subordinates only to the
Existing Note(s) and/or the New Loan expressly called for by this Agreement.
          6.2 The Purchase Money Note and/or the Purchase Money Deed of Trust
shall contain provisions regarding the following (see also paragraph 10.3(b)):
               (a) Prepayment. Principal may be prepaid in whole or in part at
any time without penalty, at the option of the Buyer.
               (b) Late charge. A late change of 6% shall be payable with
respect to any payment of principal, interest, or other charges, not made within
10 days after it is due.
               (c) Due On Sale. In the event the Buyer sells or transfers title
to the Property or any portion thereof, then the Seller may, at Seller's option,
require the entire unpaid balance of said Note to be paid in full.
          6.3 If the Purchase Money Deed of Trust is to be subordinate to other
financing, Escrow Holder shall, at Buyer's expense prepare and record on
Seller's behalf a request for notice of default and/or sale with regard to each
mortgage or deed of trust to which it will be subordinate.
          6.4 WARNING: CALIFORNIA LAW DOES NOT ALLOW DEFICIENCY JUDGEMENTS ON
SELLER FINANCING. IF BUYER ULTIMATELY DEFAULTS ON THE LOAN, SELLER'S SOLE REMEDY
IS TO FORECLOSE ON THE PROPERTY.
          6.6 Seller's obligation to provide financing is contingent upon
Seller's reasonable approval of Buyer's financial condition. Buyer to provide a
current financial statement and copies of its Federal tax return for the last 3
years to Seller within 10 days following the Date of Agreement. Seller has 10
days following receipt of such documentation to satisfy itself with regard to
Buyer's financial condition and to notify Escrew Holder as to whether or not
Buyer's financial condition is acceptable. If Seller fails to notify Escrew
Holder, in writing, of the disapproval of this contingency within said time
period, it shall bo conclusively presumed that Seller has approved Buyer's
financial condition. If Seller is not satisfied with Buyer's financial condition
or if Buyer falls to deliver the required documentation then Seller may notify
Escrew Holder in writing that Seller Financing will not be available and Buyer
shall have the option, within 10 days of the receipt of such notice, to either
terminate this transaction or to purchase the Property without Seller financing.
If Buyer fails to notify Escrew Holder within said time period of its election
to terminate this transaction then Buyer shall be conclusively presumed to have
elected to purchase the Property without Seller financing. If Buyer elects to
terminate, Buyer's Deposit shall be refunded loss Title Company and Escrew
Holder cancellation fees and costs, all of which shall be Buyer's obligation.
7. Real Estate Brokers.
          7.1 The following real estate broker(s) ('Brokers') and brokerage
relationships exist In this transaction and are consented to by the Parties
(check the applicable boxes):
 
 
 
x
Sorensen and Black Inc. (Sam Sorensen)
represents Seller exclusively ('Seller's Broker');
x
Lee & Associates (Tracy Swearengin)
represents Buyer exclusively ('Buyer's Broker'); or
o
 
represents both Seller and Buyer ('Dual Agency').

The Parties acknowledge that Brokers are the procuring cause of this Agreement.
See paragraph 24 regarding the nature of a real estate agency relationship.
Buyer shall use the services of Buyer's Broker exclusively in connection with
any and all negotiations and offers with respect to the Property for a period of
1 year from the date inserted for reference purposes at the top of page 1.
          7.2 Buyer and Seller each represent and warrant to the other that
he/she/it has had no dealings with any person, firm, broker or finder in
connection with the negotiation of this Agreement and/or the consummation of the
purchase and sale contemplated herein, other than the Brokers named in paragraph
7.1, and no broker or other person, firm or entity, other than said Brokers
is/are entitled to any commission or finder's fee in connection with this
transaction as the result of any dealings or acts of such Party. Buyer and
Seller do each hereby agree to indemnify, defend, protect and hold the other
harmless from and against any costs, expenses or liability for compensation,
commission or charges which may be claimed by any
PAGE 2 OF 8

 

--------------------------------------------------------------------------------

 
broker, finder or other similar party, other than said named Brokers by reason
of any dealings or act of the indemnifying Party.
8. Escrow and Closing.
          8.1 Upon acceptance hereof by Seller, this Agreement, including any
counteroffers incorporated herein by the Parties, shall constitute not only the
agreement of purchase and sale between Buyer and Seller, but also instructions
to Escrow Holder for the consummation of the Agreement through the Escrow.
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties or a
Broker herein. Subject to the reasonable approval of the Parties, Escrow Holder
may, however, include Its standard general escrow provisions.
          8.2 As soon as practical after the receipt of this Agreement and any
relevant counteroffers, Escrow Holder shall ascertain the Date of Agreement as
defined in paragraphs 1.2 and 20.2 and advise the Parties and Brokers, in
writing, of the date ascertained.
          8.3 Escrow Holder is hereby authorized and instructed to conduct the
Escrow in accordance with this Agreement, applicable law and custom and practice
of the community in which Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the law of the state where the Property Is located and the law of the state
where the Escrow Holder is located, the law of the state where the Property Is
located shall prevail.
          8.4 Subject to satisfaction of the contingencies herein described,
Escrow Holder shall close this escrow (the 'Closing') by recording a Special
warranty deed and the other documents required to be recorded, and by disbursing
the funds and documents in accordance with this Agreement.
          8.5 Buyer and Seller shall each pay one-half of the Escrow Holder's
charges and Seller shall pay the usual recording fees and any required
documentary transfer taxes. Seller shall pay the premium for a standard coverage
owner's or joint protection policy of title insurance. (see also paragraph 11)
          8.6 Escrow Holder shall verify that all of Buyer's contingencies have
been satisfied or waived prior to Closing. The matters contained In paragraphs
          9.1 subparagraphs (b), (c), (d), (e), (g), (i), (n), and (o), 9.4,
9.5, 12, 13, 14, 16, 18, 20, 21, 22, and 24 are, however, matters of agreement
between the Parties only and are not instructions to Escrow Holder.
          8.7 If this transaction is terminated for non-satisfaction and
non-waiver of a Buyer's Contingency, as defined in paragraph 9.2, then neither
of the Parties shall thereafter have any liability to the other under this
Agreement, except to the extent of a breach of any affirmative covenant or
warranty In this Agreement. In the event of such termination, Buyer shall be
promptly refunded all funds deposited by Buyer with Escrow Holder, less only the
$100 provided for in paragraph 4.4 and the Title Company and Escrow Holder
cancellation fees and costs, all of which shall be Buyer's obligation. If this
transaction is terminated as a result of Seller's breach of this Agreement then
Seller shall pay the Title Company and Escrow Holder cancellation fees and
costs.
          8.8 The Closing shall occur on the Expected Closing Date, or as soon
thereafter as the Escrow is is in condition for Closing; provided, however, that
if the Closing does not occur by the Expected Closing Date and said Date is not
extended by mutual Instructions of the Parties, a Party not then in default
under this Agreement may notify the other Party, Escrow Holder, and Brokers, in
writing that, unless the Closing occurs within 5 business days following said
notice, the Escrow shall be deemed terminated without further notice or
instructions.
          8.9 Except as otherwise provided herein, the termination of Escrow
shall not relieve or release either Party from any obligation to pay Escrow
Holder's fees and costs or constitute a waiver, release or discharge of any
breach or default that has occurred in the performance of the obligations,
agreements, covenants or warranties contained therein.
          8.10 If this sale of the Property is not consummated for any reason
other than Seller's breach or default, then at Seller's request, and as a
condition to any obligation to return Buyer's deposit (see paragraph 21), Buyer
shall within 5 days after written request deliver to Seller, at no charge,
copies of all surveys, engineering studies, soil reports, maps, master plans,
feasibility studies and other similar items prepared by or for Buyer that
pertain to the Property. Provided, however, that Buyer shall not be required to
deliver any such report if the written contract which Buyer entered into with
the consultant who prepared such report specifically forbids the dissemination
of the report to others.
9.Contingencies to Closing.
          9.1 The Closing of this transaction is contingent upon the
satisfaction or waiver of the following contingencies. IF BUYER FAILS TO NOTIFY
ESCROW HOLDER, IN WRITING, OF THE DISAPPROVAL OF ANY OF SAID CONTINGENCIES
WITHIN THE TIME SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY PRESUMED THAT BUYER
HAS APPROVED SUCH ITEM, MATTER OR DOCUMENT. Buyer's conditional approval shall
constitute disapproval, unless provision is made by the Seller within the time
specified therefore by the Buyer in such conditional approval or by this
Agreement, whichever is later, for the satisfaction of the condition imposed by
the Buyer. Escrow Holder shall promptly provide all Parties with copies of any
written disapproval or conditional approval which it receives. With regard to
subparagraphs (a) through (m) the pre-printed time periods shall control unless
a different number of days is inserted in the spaces provided.
               (a) Disclosure. Seller shall make to Buyer, through Escrow, all
of the applicable disclosures required by law and provide Buyer with a completed
Property Information Sheet ('Property Information Sheet') concerning the
Property, duly executed by or on behalf of Seller in the current form or
equivalent to that published by the AIR within 10 or days following the Date of
Agreement. Buyer has 10 days from the receipt of said disclosures to approve or
disapprove the matters disclosed.
               (b) Physical Inspection. Buyer has 60 days from opening of escrow
to satisfy itself with regard to the physical aspects and size of the Property.
               (c) Hazardous Substance Conditions Report. Buyer has 60 days from
opening of escrow to satisfy itself with regard to the environmental aspects of
the Property. Seller recommends that Buyer obtain a Hazardous Substance
Conditions Report concerning the Property and relevant adjoining properties. Any
such report shall be paid for by Buyer. A 'Hazardous Substance' for purposes of
this Agreement is defined as any substance whose nature and/or quantity of
existence, use, manufacture, disposal or effect, render it subject to Federal,
state or local regulation, investigation, remediation or removal as potentially
injurious to public health or welfare. A 'Hazardous Substance Condition' for
purposes of this Agreement is defined as the existence on, under or relevantly
adjacent to the Property of a Hazardous Substance that would require remediation
and/or removal under applicable Federal, state or local law.
               (d) Soil Inspection. Buyer has 60 days from opening of oscrow to
satisfy itself with regard to the condition of the soils on the Property. Seller
recommends that Buyer obtain a soil test report. Any such report shall be paid
for by Buyer. Seller shall provide Buyer copies of any soils report that Seller
may have within 10 days of the Date of Agreement.
               (e) Governmental Approvals. Buyer has 120days from opening of
oscrowto satisfy itself with regard to approvals and penults from governmental
agencies or departments which have or may have jurisdiction over the Property
and which Buyer deems necessary or desirable in connection with its intended use
of the Property, including, but not limited to, permits and approvals required
with respect to zoning, planning, building and safety, fire, police, handicapped
and Americans with Disabilities Act requirements, transportation and
environmental matters.
               (f) Conditions of Title. Escrow Holder shall cause a current
commitment for title insurance ('Title Commitment') concerning the Property
issued by the Title Company, as well as legible copies of all documents referred
to in the Title Commitment ('Underlying Documents'), and a scaled
and dimensioned plot showing the location of any easements to be delivered to
Buyer within 7 days from opening of oscrow. Buyer has 40 30 days from the
opening of oscrow to satisfy itself with regard to the condition of title. The
disapproval of Buyer of any monetary encumbrance, which by the terms of this
Agreement Is not to remain against the Property after the Closing, shall not be
considered a failure of this contingency, as Seller shall have the obligation,
at Seller's expense, to satisfy and remove such disapproved monetary encumbrance
at or before the Closing.
               (g) Survey. Buyer has 60 days from the opening of oscrow to
satisfy itself with regard to any ALTA title supplement based upon a survey
prepared to American Land Title Association ('ALTA') standards for an owner's
policy by a licensed surveyor, showing the legal description and boundary lines
of the Property, any easements of record, and any improvements, poles,
structures and things located within 10 feet of either side of the Property
boundary lines. Any such survey shall be prepared at Buyer's direction and
expense. If Buyer has obtained a survey and approved the ALTA title supplement,
Buyer may elect within the period allowed for Buyer's approval of a survey to
have an ALTA extended coverage owner's form of title policy, in which event
Buyer shall pay any additional premium
attributablethereto.SellershallprovidetoBuyerwithin 5
daysofopeningofescrow,acopy of Seller'srecent ALTA Survey completed August 1,
2014.
               (h) Existing Leases and Tenancy Statements. Seller shall within
10 or days of opening of oscrow provide both Buyer and Escrow Holder with
legible copies of all leases, subleases or rental arrangements (collectively,
'Existing Leases') affecting the Property, and with a tenancy statement
('Estoppel Certificate') in the latest form or equivalent to that published by
the AIR, executed by Seller and/or each tenant and subtenant of the Property.
Seller shall use its best efforts to have each tenant complete and execute an
Estoppel Certificate. If any tenant
PAGE 3 OF 8

 

--------------------------------------------------------------------------------

 
fails or refuses to provide an Estoppel Certificate then Seller shall complete
and execute an Estoppel Certificate for that tenancy. Buyer has 10 days from the
receipt of said Existing Leases and Estoppel Certificates to satisfy Itself with
regard to the Existing Leases and any other tenancy issues.
               (i) Other Agreements. Seller shall within 10 ordays of the Date
of Agreement provide Buyer with legible copies of all other agreements ('Other
Agreements') known to Seller that will affect the Property after Closing. Buyer
has 10 days from the receipt of said Other Agreements to satisfy Itself with
regard to such Agreements.
               (j) Destruction, Damage or Loss. There shall not have occurred
prior to the Closing, a destruction of, or damage or loss to, the Property or
any portion thereof, from any cause whatsoever, which would cost more than
$10,000.00 to repair or cure. If the cost of repair or cure is $10,000.00 or
less, Seller shall repair or cure the loss prior to the Closing. Buyer shall
have the option, within 10 days after receipt of written notice of a loss
costing more than $10,000.00 to repair or cure, to either terminate this
Agreement or to purchase the Property notwithstanding such loss, but without
deduction or offset against the Purchase Price. If the cost to repair or cure is
more than $10,000.00, and Buyer does not elect to terminate this Agreement,
Buyer shall be entitled to any insurance proceeds applicable to such loss.
Unless otherwise notified in writing, Escrow Holder shall assume no such
destruction, damage or loss has occurred prior to Closing.
               (o) Material Change. Buyer shall have 10 days following receipt
of written notice of a Material Change within which to satisfy itself with
regard to such change. 'Material Change' shall mean a substantial adverse change
in the use, occupancy, tenants, title, or condition of the Property that occurs
after the date of this offer and prior to the Closing. Unless otherwise notified
in writing, Escrow Holder shall assume that no Material Change has occurred
prior to the Closing.
               (p) Seller Performance. The delivery of all documents and the due
performance by Seller of each and every undertaking and agreement to be
performed by Seller under this Agreement.
               (q) Brokerage Fee. Payment at the Closing of such brokerage fee
as is specified in this Agreement or later written instructions to Escrow Holder
executed by Seller and Brokers ('Brokerage Fee'). It is agreed by the Parties
and Escrow Holder that Brokers are a third party beneficiary of this Agreement
insofar as the Brokerage Fee Is concerned, and that no change shall be made with
respect to the payment of the Brokerage Fee specified in this Agreement, without
the written consent of Brokers.
          9.2 All of the contingencies specified In subparagraphs (a) through
(m) of paragraph 9.1 are for the benefit of, and may be waived by, Buyer, and
may be elsewhere herein referred to as 'Buyer's Contingencies.'
          9.3 If any of Buyer's Contingencies or any other matter subject to
Buyer's approval is disapproved as provided for herein in a timely manner
('Disapproved item'), Seller shall have the right within 10 days following the
receipt of notice of Buyer's disapproval to elect to cure such Disapproved Item
prior to the Expected Closing Date ('Seller's Election'). Seller's failure to
give to Buyer within such period, written notice of Seller's commitment to cure
such Disapproved Item on or before the Expected Closing Date shall be
conclusively presumed to be Seller's Election not to cure such Disapproved item.
If Seller elects, either by written notice or failure to give written notice,
not to cure a Disapproved Item, Buyer shall have the right, within 10 days after
Seller's Election to either accept title to the Property subject to such
Disapproved Item, or to terminate this Agreement. Buyer's failure to notify
Seller in writing of Buyer's election to accept title to the Property subject to
the Disapproved Item without deduction or offset shall constitute Buyer's
election to terminate this Agreement. Unless expressly provided otherwise
herein, Seller's right to cure shall not apply to the remediation of Hazardous
Substance Conditions or to the Financing Contingency. Unless the Parties
mutually instruct otherwise. If the time periods for the satisfaction of
contingencies or for Seller's and Buyer's elections would expire on a date after
the Expected Closing Date, the Expected Closing Date shall be deemed extended
for 3 business days following the expiration of: (a) the applicable contingency
period(s), (b) the period within which the Seller may elect to cure the
Disapproved Item, or (c) if Seller elects not to cure, the period within which
Buyer may elect to proceed with this transaction, whichever Is later.
          9.4 Buyer understands and agrees that until such time as all Buyer's
Contingencies have been satisfied or waived, Seller and/or Its agents may
solicit, entertain and/or accept back-up offers to purchase the Property.
          9.5 The Parties acknowledge that extensive local, state and Federal
legislation establish broad liability upon owners and/or users of real property
for the investigation and remediation of Hazardous Substances. The determination
of the existence of a Hazardous Substance Condition and the evaluation of the
impact of such a condition are highly technical and beyond the expertise of
Brokers. The Parties acknowledge that they have been advised by Brokers to
consult their own technical and legal experts with respect to the possible
presence of Hazardous Substances on the Property or adjoining properties, and
Buyer and Seller are not relying upon any Investigation by or statement of
Brokers with respect thereto.
10. Documents Required at or Before Closing:
          10.1 Five days prior to the Closing date Escrow Holder shall obtain an
updated Title Commitment concerning the Property from the Title Company and
provide copies thereof to each of the Parties.
          10.2 Seller shall deliver to Escrow Holder in time for delivery to
Buyer at the Closing:
               (a)General warranty deed, duly executed and in recordable form,
conveying fee title to the Property to Buyer.
               (b) If applicable, the Beneficiary Statements concerning Existing
Note(s).
               (c) If applicable, the Existing Leases and Other Agreements
together with duly executed assignments thereof by Seller and Buyer. The
assignment of Existing Leases shall be on the most recent Assignment and
Assumption of Lessor's Interest in Lease form published by the AIR or its
equivalent.
               (d) If applicable, Estoppel Certificates executed by Seller
and/or the tenant(s) of the Property.
               (e) An affidavit executed by Seller to the effect that Seller is
not a 'foreign person' within the meaning of Internal Revenue Code Section 1445
or successor statutes. If Seller does not provide such affidavit in form
reasonably satisfactory to Buyer at least 3 business days prior to the Closing,
Escrow Holder shall at the Closing deduct from Seller's proceeds and remit to
the Internal Revenue Service such sum as is required by applicable Federal law
with respect to purchases from foreign sellers.
               (f) An affidavit of real property value, if required.
               (g) If applicable, a bill of sale, duly executed, conveying title
to any included personal property to Buyer.
               (h) If the Seller is a corporation, a duly executed corporate
resolution authorizing the execution of this Agreement and the sale of the
Property.
          10.3 Buyer shall deliver to Seller through Escrow:
               (a) The cash portion of the Purchase Price and such additional
sums as are required of Buyer under this Agreement shall be deposited by Buyer
with Escrow Holder, by federal funds wire transfer, or any other method
acceptable to Escrow Holder In immediately collectable funds, no later than 2:00
P.M. on the business day prior to the Expected Closing Date provided, however,
that Buyer shall not be required to deposit such monies Into Escrow if at the
time set for Closing Seller is in default or has indicated that it will not
perform any of its obligations hereunder.
               (b) If a Purchase Money Note and Purchase Money Deed of Trust are
called for by this Agreement, the duly executed originals of those documents,
the Purchase Money Deed of Trust being in recordable form, together with
evidence of fire insurance on the improvements in the amount of the full
replacement cost naming Seller as a mortgage loss payee, and a real estate tax
service contract (at Buyer's expense), assuring Seller of notice of the status
of payment of real property taxes during the life of the Purchase Money Note.
               (c) The Assignment and Assumption of Lessor's Interest In Lease
form specified in paragraph 10.2(c) above, duly executed by Buyer.
               (d) Assumptions duly executed by Buyer of the obligations of
Seller that accrue after Closing under any Other Agreements.
               (e) If applicable, a written assumption duly executed by Buyer of
the loan documents with respect to Existing Notes.
PAGE 4 OF 8

 

--------------------------------------------------------------------------------

 
               (f) An affidavit of real property value, if required.
               (g) If the Buyer is a corporation, a duly executed corporate
resolution authorizing the execution of this Agreement and the purchase of the
Property.
          10.4 At Closing, Escrow Holder shall cause to be issued to Buyer a
standard coverage (or ALTA extended, if elected pursuant to 9.1(g)) owner's form
policy of title insurance effective as of the Closing, issued by the Title
Company in the full amount of the Purchase Price, insuring title to the Property
vested in Buyer, subject only to the exceptions approved by Buyer. In the event
there is a Purchase Money Deed of Trust in this transaction, the policy of title
insurance shall be a joint protection policy insuring both Buyer and Seller.
IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.
11. Prorations and Adjustments.
          11.1 Taxes. Applicable real property taxes and special assessment
bonds shall be prorated through Escrow as of the date of the Closing, based upon
the latest tax bill available. The Parties agree to prorate as of the Closing
any taxes assessed against the Property by supplemental bill levied by reason of
events occurring prior to the Closing. Payment of the prorated amount shall be
made promptly in cash upon receipt of a copy of any supplemental bill.
          11.2 Insurance. WARNING: Any insurance which Seller may have
maintained will terminate on the Closing. Buyer is advised to obtain appropriate
insurance to cover the Property.
          11.3 Rentals, Interest and Expenses. Scheduled rentals, interest on
Existing Notes, utilities, and operating expenses shall be prorated as of the
date of Closing. The Parties agree to promptly adjust between themselves outside
of Escrow any rents received after the Closing.
          11.4 Security Deposit. Security Deposits held by Seller shall be given
to Buyer as a credit to the cash required of Buyer at the Closing.
          11.5 Post Closing Matters. Any item to be prorated that is not
determined or determinable at the Closing shall be promptly adjusted by the
Parties by appropriate cash payment outside of the Escrow when the amount due is
determined.
          11.6 Variations in Existing Note Balances. In the event that Buyer is
purchasing the Property subject to an Existing Deed of Trust(s), and in the
event that a Beneficiary Statement as to the applicable Existing Note(s)
discloses that the unpaid principal balance of such Existing Note(s) at the
closing will be more or less than the amount set forth in paragraph 3.1 (c)
hereof ('Existing Note Variation'), then the Purchase Money Note(s) shall be
reduced or increased by an amount equal to such Existing Note Variation. If
there is to be no Purchase Money Note, the cash required at the Closing per
paragraph 3.1(a) shall be reduced or increased by the amount of such Existing
Note Variation.
          11.7 Variations in New Loan Balance. In the event Buyer is obtaining a
New Loan and the amount ultimately obtained exceeds the amount set forth in
paragraph 5.1, then the amount of the Purchase Money Note, if any, shall be
reduced by the amount of such excess.
          11.8 Owner's Association Fees. Escrow Holder shall; (i) bring Seller's
account with the association current and pay any delinquencies or transfer fees
from Seller's proceeds, and (ii) pay any up front fees required by the
association from Buyer's funds.
12. Representation and Warranties of Seller and Disclaimers.
          12.1 Seller's warranties and representations shall survive the Closing
and delivery of the deed for a period of 3 years, and any lawsuit or action
based upon them must be commenced within such time period. Seller's warranties
and representations are true, material and relied upon by Buyer and Brokers in
all respects. Seller hereby makes the following warranties and representations
to Buyer and Brokers:
               (a) Authority of Seller. Seller is the owner of the Property
and/or has the full right, power and authority to sell, convey and transfer the
Property to Buyer as provided herein, and to perform Seller's obligations
hereunder.
               (b) Maintenance During Escrow and Equipment Condition At Closing.
Except as otherwise provided in paragraph 9.1(n) hereof, Seller shall maintain
the Property until the Closing in its present condition, ordinary wear and tear
excepted. The HVAC, plumbing, elevators, loading doors and electrical systems
shall be in good operating order and condition at the time of Closing.
               (c) Hazardous Substances/Storage Tanks. Seller has no knowledge,
except as otherwise disclosed to Buyer in writing, of the existence or prior
existence on the Property of any Hazardous Substance, nor of the existence or
prior existence of any above or below ground storage tank.
               (d) Compliance. Seller has no knowledge of any aspect or
condition of the Property which violates applicable laws, rules, regulations,
codes or covenants, conditions or restrictions, or of improvements or
alterations made to the Property without a permit where one was required, or of
any unfulfilled order or directive of any applicable governmental agency or
casualty insurance company requiring any investigation, remediation, repair,
maintenance or improvement be performed on the Property.
               (e) Changes in Agreements. Prior to the Closing, Seller will not
violate or modify any Existing Lease or Other Agreement, or create any new
leases or other agreements affecting the Property, without Buyer's written
approval, which approval will not be unreasonably withheld.
               (f) Possessory Rights. Seller has no knowledge that anyone will,
at the Closing, have any right to possession of the Property, except as
disclosed by this Agreement or otherwise in writing to Buyer.
               (g) Mechanics' Liens. There are no unsatisfied mechanics' or
materialmens' lien righto concerning the Property.
               (h) Actions, Suits or Proceedings. Seller has no knowledge of any
actions, suits or proceedings pending or threatened before any commission,
board, bureau, agency, arbitrator, court or tribunal that would affect the
Property or the right to occupy or utilize same.
               (I) Notice of Changes. Seller will promptly notify Buyer and
Brokers in writing of any Material Change (see paragraph 9.1(o)) affecting the
Property that becomes known to Seller prior to the Closing.
               (j) No Tenant Bankruptcy Proceedings. Seller has no notice or
knowledge that any tenant of the Property is the subject of a bankruptcy or
Insolvency proceeding.
               (k) No Seller Bankruptcy Proceedings. Seller is not the subject
of a bankruptcy, insolvency or probate proceeding.
               (I) Personal Property. Seller has no knowledge that anyone will,
at the Closing, have any right to possession of any personal property Included
in the Purchase Price nor knowledge of any liens or encumbrances affecting such
personal property, except as disclosed by this Agreement or otherwise in writing
to Buyer.
               12.2 Buyer hereby acknowledges that, except as otherwise stated
In this Agreement, Buyer is purchasing the Property in its existing condition
and will, by the time called for herein, make or have waived all inspections of
the Property Buyer believes are necessary to protect its own interest in, and
its contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no representations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.
               12.3 In the event that Buyer learns that a Seller representation
or warranty might be untrue prior to the Closing, and Buyer elects to purchase
the Property anyway then, and in that event, Buyer waives any right that it may
have to bring an action or proceeding against Seller or Brokers regarding said
representation or warranty.
               12.4 Any environmental reports, soils reports, surveys, and other
similar documents which were prepared by third party consultants and provided to
Buyer by Seller or Seller's representatives, have been delivered as an
accommodation to Buyer and without any representation or warranty as to the
sufficiency, accuracy, completeness, and/or validity of said documents, all of
which Buyer relies on at its own risk. Seller believes said documents to be
accurate, but Buyer is advised to retain appropriate consultants to review said
documents and investigate the Property.
13. Possession.
Possession of the Property shall be given to Buyer at the Closing subject to the
rights of tenants under Existing Leases.
14. Buyer's Entry.
At any time during the Escrow period, Buyer, and its agents and representatives,
shall have the right at reasonable times and subject to rights of tenants, to
enter upon the Property for the purpose of making inspections and tests
specified in this Agreement. No destructive testing shall be conducted, however,
without Seller's prior approval which shall not be unreasonably withheld.
Following any such entry or work, unless otherwise directed in writing by
Seller, Buyer shall return the Property to the condition it was in prior to such
entry or work, including the recompaction or removal of any disrupted soil or
material as Seller may reasonably direct. All such inspections and tests and any
other work conducted or materials furnished with respect to the Property by or
for Buyer shall be paid for by Buyer as and when due and Buyer shall indemnify,
defend, protect and hold harmless Seller and the Property of and from any and
all claims, liabilities, losses, expenses (including reasonable attorneys'
fees), damages, including those for injury to person or property, arising out of
or relating to any such work or materials or the acts or omissions of Buyer, its
agents or employees in connection therewith.
15. Further Documents and Assurances.
The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to place the Escrow in condition for Closing as
and when required by this Agreement. The Parties agree to provide all further
information, and to execute and deliver all further documents, reasonably
required by Escrow Holder or the Title Company.
16. Attorneys' Fees.
If any Party or Broker brings an action or proceeding (including arbitration)
involving the Property whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to
PAGE 5 OF 8

 

--------------------------------------------------------------------------------

 
decision or judgment. The term 'Prevailing Party' shall Include, without
limitation, a Party or Broker who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment, or the
abandonment by the other Party or Broker of its claim or defense. The attorneys'
fees award shall not be computed in accordance with any court fee schedule, but
shall be such as to fully reimburse all attorneys' fees reasonably incurred.
17. Prior Agreements/Amendments.
          17.1 This Agreement supersedes any and all prior agreements between
Seller and Buyer regarding the Property.
          17.2 Amendments to this Agreement are effective only If made in
writing and executed by Buyer and Seller.
18. Broker's Rights.
               18.1 Upon the Closing, Brokers are authorized to publicize the
facts of this transaction.
19. Notices.
          19.1 Whenever any Party, Escrow Holder or Brokers herein shall desire
to give or serve any notice, demand, request, approval, disapproval or other
communication, each such communication shall be in writing and shall be
delivered personally, by messenger or by mail, postage prepaid, to the address
set forth in this Agreement or by facsimile transmission.
          19.2 Service of any such communication shall be deemed made on the
date of actual receipt if personally delivered. Any such communication sent by
regular mail shall be deemed given 48 hours after the same is mailed.
Communications sent by United States Express Mail or overnight courier that
guarantee next day delivery shall be deemed delivered 24 hours after delivery of
the same to the Postal Service or courier. Communications transmitted by
facsimile transmission shall be deemed delivered upon telephonic confirmation of
receipt (confirmation report from fax machine is sufficient), provided a copy is
also delivered via delivery or mail. If such communication is received on a
Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.
          19.3 Any Party or Broker hereto may from time to time, by notice in
writing, designate a different address to which, or a different person or
additional persons to whom, all communications are thereafter to be made.
20. Duration of Offer.
          20.1 If this offer is not accepted by Seller on or before 5:00 P.M.
according to the time standard applicable to the city of Phoenixon the date of
November 13/ 2014 , it shall be deemed automatically revoked.
          20.2 The acceptance of this offer, or of any subsequent counteroffer
hereto, that creates an agreement between the Parties as described in paragraph
1.2, shall be deemed made upon delivery to the other Party or either Broker
herein of a duly executed writing unconditionally accepting the last outstanding
offer or counteroffer.
21. liquidated damages. (This Liguidated Damages paragraph is applicable only if
initialed by both Parties).
THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX,
PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY
SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL CONTINGENCIES PROVIDED
FOR THE BUYER'S BENEFIT, BUYER BREACHES THIS AGREEMENT, SELLER SHALL BE ENTITLED
TO LIQUIDATED DAMAGES IN THE AMOUNT OF $30,000.00 UPON PAYMENT OF SAID SUM TO
SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER LIABILITY TO SELLER, AND ANY
ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES SHALL BE PAID BY SELLER.
 
 
 
Buyer Initials
 
Seller Initials

22. ARBITRATION OF DISPUTES. (This Arbitration of Disputes paragraph is
applicable only if initialed by both Parties.)
          22.1 ANY CONTROVERSY AS TO WHETHER SELLER IS ENTITLED TO THE
LIQUIDATED DAMAGES AND/OR BUYER IS ENTITLED TO THE RETURN OF THE DEPOSIT, SHALL
BE DETERMINED BY BINDING ARBITRATION BY, AND UNDER THE COMMERCIAL RULES OF THE
AMERICAN ARBITRATION ASSOCIATION ('COMMERCIAL RULES'). ARBITRATION HEARINGS
SHALL BE HELD IN THE COUNTY WHERE THE PROPERTY IS LOCATED. ANY SUCH CONTROVERSY
SHALL BE ARBITRATED BY 3 ARBITRATORS WHO SHALL BE IMPARTIAL REAL ESTATE BROKERS
WITH AT LEAST 5 YEARS OF FULL TIME EXPERIENCE IN BOTH THE AREA WHERE THE
PROPERTY IS LOCATED AND THE TYPE OF REAL ESTATE THAT IS THE SUBJECT OF THIS
AGREEMENT. THEY SHALL BE APPOINTED UNDER THE COMMERCIAL RULES. THE ARBITRATORS
SHALL HEAR AND DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH APPLICABLE LAW, THE
INTENTION OF THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND ANY AMENDMENTS
THERETO, AND UPON THE EVIDENCE PRODUCED AT AN ARBITRATION HEARING.
PRE-ARBITRATION DISCOVERY SHALL BE PERMITTED IN ACCORDANCE WITH THE COMMERCIAL
RULES OR STATE LAW APPLICABLE TO ARBITRATION PROCEEDINGS. THE AWARD SHALL BE
EXECUTED BY AT LEAST 2 OF THE 3 ARBITRATORS, BE RENDERED WITHIN 30 DAYS AFTER
THE CONCLUSION OF THE HEARING, AND MAY INCLUDE ATTORNEYS' FEES AND COSTS TO THE
PREVAILING PARTY PER PARAGRAPH 16 HEREOF. JUDGMENT MAY BE ENTERED ON THE AWARD
IN ANY COURT OF COMPETENT JURISDICTION NOTWITHSTANDING THE FAILURE OF A PARTY
DULY NOTIFIED OF THE ARBITRATION HEARING TO APPEAR THEREAT.
          22.2 BUYER'S RESORT TO OR PARTICIPATION IN SUCH ARBITRATION
PROCEEDINGS SHALL NOT BAR SUIT IN A COURT OF COMPETENT JURISDICTION BY THE BUYER
FOR DAMAGES AND/OR SPECIFIC PERFORMANCE UNLESS AND UNTIL THE ARBITRATION RESULTS
IN AN AWARD TO THE SELLER OF LIQUIDATED DAMAGES, IN WHICH EVENT SUCH AWARD SHALL
ACT AS A BAR AGAINST ANY ACTION BY BUYER FOR DAMAGES AND/OR SPECIFIC
PERFORMANCE.
          22.3 NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE
ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES'
PROVISION DECIDED BY NEUTRAL ARBITRATION AND YOU ARE GIVING UP ANY RIGHTS YOU
MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY
INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
'ARBITRATION OF DISPUTES' PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE BY A COURT
OF COMPETENT JURISDICTION. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS
VOLUNTARY.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION TO
NEUTRAL ARBITRATION.
 
 
 
Buyer Initials
 
Seller Initials

23. Miscellaneous.
          23.1 Binding Effect. This Agreement shall be binding on the Parties
without regard to whether or not paragraphs 21 and 22 are Initialed by both of
the Parties. Paragraphs 21 and 22 are each Incorporated into this Agreement only
if initialed by both Parties at the time that the Agreement is executed.
          23.2 Applicable Law; Venue. This Agreement shall be governed by, and
paragraph 22.3 is amended to refer to, the laws of the state in which
PAGE 6 OF 8

 

--------------------------------------------------------------------------------

 
the Property is located. Any litigation or arbitration between the Parties
hereto concerning this Agreement shall be initiated in the county in which the
Property Is located.
          23.3 Time of Essence. Time is of the essence of this Agreement.
          23.4 Counterparts. This Agreement may be executed by Buyer and Seller
in counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are Identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.
          23.5 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT.
          23.6 Conflict. Any conflict between the printed provisions of this
Agreement and the typewritten or handwritten provisions shall be controlled by
the typewritten or handwritten provisions.
          23.7 1031 Exchange. Both Seller and Buyer agree to cooperate with each
other in the event that either or both wish to participate in a 1031 exchange.
Any party initiating an exchange shall bear all costs of such exchange.
          23.8 Days. Unless otherwise specifically indicated to the contrary,
the word 'days' as used In this Agreement shall mean and refer to calendar days.
24. Disclosures Regarding The Nature of a Real Estate Agency Relationship.
          24.1 When entering into a discussion with a real estate agent
regarding a real estate transaction, a Buyer or Seller should from the outset
understand what type of agency relationship or representation it has with the
agent or agents in the transaction. Buyer and Seller acknowledge being advised
by the Brokers in this transaction, as follows:
               (a) Seller's Agent A Seller's agent under a listing agreement
with the Seller acts as the agent for the Seller only. A Seller's agent or
subagent has the following affirmative obligations: (1) To the Seller. A
fiduciary duty and a duty to protect and promote the Seller's interests. (2) To
the Buyer's and Other Parties: A duty to deal fairly with the Buyer and other
parties to the transaction. To All Parties. A duty to disclose In writing any
information known to the agent materially affecting the consideration to be paid
or the value or desirability of the property. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.
               (b) Buyer's Agent. A selling agent can, with a Buyer's consent,
agree to act as agent for the Buyer only. In these situations, the agent is not
the Seller's agent, even if by agreement the agent may receive compensation for
services rendered, either in full or in part from the Seller. An agent acting
only for a Buyer has the following affirmative obligations. (1) To the Buyer: A
fiduciary duty and a duty to protect and promote the Buyer's interests. (2) To
the Seller and Other Parties: A duty to deal fairly with the Seller and parties
to the transaction. To All Parties. A duty to disclose in writing any
information known to the agent materially affecting the consideration to be paid
or the value or desirability of the property. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.
               (c) Agent Representing Both Seller and Buyer. A real estate
agent, either acting directly or through one or more associate licenses, can
legally be the agent of both the Seller and the Buyer in a transaction, but only
with the knowledge and consent of both the Seller and the Buyer. (1) In a dual
agency situation, the agent has the following affirmative obligations to both
the Seller and the Buyer: a. A fiduciary duty and a duty to protect and promote
the interest of both parties in the dealings with either Seller or the Buyer, b.
Other duties to the Seller and the Buyer as stated above in their respective
sections (a) or (b) of this paragraph 24.1. (2) The above duties of the agent in
a real estate transaction do not relieve a Seller or Buyer from the
responsibility to protect their own interests. Buyer and Seller should carefully
read all agreements to assure that they adequately express their understanding
of the transaction. A real estate agent is a person qualified to advise about
real estate. If legal or tax advice is desired, consult a competent
professional,
               (d) Further Disclosures. Throughout this transaction Buyer and
Seller may receive more than one disclosure, depending upon the number of agents
assisting in the transaction, Buyer and Seller should each read its contents
each time it is presented, considering the relationship between them and the
real estate agent In this transaction and that disclosure. Brokers have no
responsibility with respect to any default or breach hereof by either Party. The
Parties agree that no lawsuit or other legal proceeding involving any breach of
duty, error or omission relating to this transaction may be brought against
Broker more than one year after the Date of Agreement and that the liablllty
(including court costs and attorneys' fees), of any Broker with respect to any
breach of duty, error or omission relating to this Agreement shall not exceed
the fee received by such Broker pursuant to this Agreement; provided, however,
that the foregoing limitation on each Broker's liability shall not be applicable
to any gross negligence or willful misconduct of such Broker.
          24.3 Confidential Information: Buyer and Seller agree to identify to
Brokers as 'Confidential' any communication or information given Brokers that is
considered by such Party to be confidential.
25. Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. Unless otherwise specifically indicated to
the contrary, the word 'days' as used in this Agreement shall mean and refer to
calendar days. This Agreement shall not be construed as if prepared by one of
the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.
26 Additional Provisions:
Additional provisions of this offer, if any, are as follows or are attached
hereto by an addendum consisting of paragraphs____________
through._________________ (If there are no additional provisions write 'NONE'.)
____________________________________________________________________________________________________________
____________________________________________________________________________________________________________
____________________________________________________________________________________________________________
          26.1 City of Phoenix Zoning Approval. Seller understands that buyer is
purchasing the Property for the purpose of medical marijuana cultivation. Buyer,
at Buyer's sole cost and expense, will diligently pursue the zoning approval
necessary for this use during the 120 day contingency period. Seller will
cooperate reasonably with Buyer and Buyer's Zoning Attorney during the zoning
approval process in order to expedite the process.
____________________________________________________________________________________________________________
____________________________________________________________________________________________________________
____________________________________________________________________________________________________________
____________________________________________________________________________________________________________
____________________________________________________________________________________________________________
____________________________________________________________________________________________________________
 
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS AGREEMENT OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
 
1.
SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS AGREEMENT.
2.
RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PROPERTY. SAID INVESTIGATION SHOULD
INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES,
THE ZONING OF THE PROPERTY, THE INTEGRITY AND CONDITION OF ANY STRUCTURES AND
OPERATING SYSTEMS, AND THE SUITABILITY OF THE PROPERTY FOR BUYER'S INTENDED USE.
 
WARNING: IF THE PROPERTY IS LOCATED IN A STATE OTHER THAN ARIZONA, CERTAIN
PROVISIONS OF THIS AGREEMENT MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.

PAGE 7 OF 8

 

--------------------------------------------------------------------------------

 
          1. THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF RESIDENTIAL
PROPERTY.
          2. IF THE BUYER IS A CORPORATION, IT IS RECOMMENDED THAT THIS
AGREEMENT BE SIGNED BY TWO CORPORATE OFFICERS.
         3. IF EITHER PARTY IS A MARRIED INDIVIDUAL, BOTH SPOUSES MAY NEED TO
EXECUTE THIS AGREEMENT IN ORDER TO BIND THE MARITAL COMMUNITY.
The undersigned Buyer offers and agrees to buy the Property on the terms and
conditions stated and acknowledges receipt of a copy hereof.
 
BROKER:
 
BUYER:
Lee & Associates
 
 
Attn: Tracy Swearengin
Title: Principal
Address: 3200 E. Camelback Road, Suite 100
Phoenix, AZ 85018
Telephone:(602) 956-7777
Facsimile:(602) 954-0510
Email:tjswearengin@leearizona. com
Federal ID No.
 
By:_________________________________
Date: :_________________________________
Name Printed: :_________________________________
Title: :_________________________________
Telephone:( _____ ) :_________________________________
Facsimile:( _____ ) :_________________________________
 
By: [ex_10-1202.jpg]
Date: :_________________________________
Name Printed: _________________________________
Title: _________________________________
Address: _________________________________
Telephone:( _____ ) _________________________________
Facsimile:( _____ ) _________________________________
Email:
Federal ID No.

27. Acceptance.
          27.1 Seller accepts the foregoing offer to purchase the Property and
hereby agrees to sell the Property to Buyer on the terms and conditions therein
specified.
          27.2 Seller acknowledges that Brokers have been retained to locate a
Buyer and are the procuring cause of the purchase and sale of the Property set
forth in this Agreement. In consideration of real estate brokerage service
rendered by Brokers, Seller agrees to pay Brokers a real estate Brokerage Fee in
a sum equal to 5_____% of the Purchase Price to be divided between the Brokers
as follows: Seller's Broker 2.5 % and Buyer's Broker 2 . 5%. This Agreement
shall serve as an irrevocable Instruction to Escrow Holder to pay such Brokerage
Fee to Brokers out of the proceeds accruing to the account of Seller at the
Closing.
          27.3 Seller acknowledges receipt of a copy hereof and authorizes
Brokers to deliver a signed copy to Buyer.
NOTE: A PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY
SELLER UNDER THIS AGREEMENT.
 
 
 
BROKER:
 
SELLER:
Sorensen and Black
Attn: Sam Sorensen
Title: Designated Broker
Address: 5812 N. 12th Street, Suite 28
Phoenix, AZ 85014
Telephone:(602) 256-9155
Facsimile:(602) 279-5022
Email:samsor @cox.net
Federal ID No. 86-0550580
 
Play2Win, LLC an Arizona LLC
by Rio Grande Capital, LLC
Date: 11/12/14
Name Printed: Jim Scott
Title: :_________________________________
Telephone:( ) :_________________________________
Facsimile:) )
Email: :_________________________________
By: :_________________________________
Date: :_________________________________
Name Printed: :_________________________________
Title: :_________________________________
Address: :_________________________________
Telephone:( _____ )_________________________________
Facsimile:( _____ )_________________________________
Email: :_________________________________
Federal ID No:

NOTICE: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street Suite
800, Los Angeles, CA 90017.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.
 Copyright 2003 By AIR Commercial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.
PAGE 8 OF 8
 

--------------------------------------------------------------------------------

 